UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YHINE HINES, a/k/a Itty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:01-cr-00304-JRS-8)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yhine Hines, Appellant Pro Se. Peter Sinclair Duffey, Robert E.
Trono, Assistant United States Attorneys, David Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yhine Hines appeals the district court’s order denying

his motion to alter or amend judgment.         We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Hines, No. 3:01-cr-00304-JRS-8 (E.D. Va. Oct. 20, 2011).             We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2